Citation Nr: 0306284	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  95-40 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to June 
1950.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, dated in January 1995.  That decision, in pertinent 
part, denied the veteran's claim of entitlement to a total 
rating for compensation on the basis of individual 
unemployability.  The denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

In a March 2001 decision, the Board denied a separate claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and remanded the issue of entitlement 
to TDIU.  Review of the actions performed by the RO reveal 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service connected disabilities are ventral 
hernia, with history of removal of the umbilicus, rated 40 
percent, and post operative abdominal adhesions, rated 30 
percent; his combined service-connected disability rating is 
60 percent.  

3.  The veteran has a four year college education and 
employment experience in clerical work.

4.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his education and employment experience.  


CONCLUSION OF LAW

The criteria to warrant entitlement to TDIU benefits have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his TDIU claim by various 
documents: he was advised of the applicable criteria 
concerning TDIU by the December 1995 Statement of the Case 
(SOC), the June 1999 Supplemental SOC (SSOC), the June 2000 
SSOC, the March 2001 Board Remand; November 2001 SSOC, and 
the September 2002 SSOC.  The Board notes that the VCAA made 
no change in the statutory or regulatory criteria which 
govern TDIU.  In addition, the April 2002 VCAA compliance 
letter informed the veteran that VA would request any 
pertinent medical records identified by him.  As such, the 
veteran was kept apprised of what he must show to prevail in 
his claim, what information and evidence he is responsible 
for, and what evidence VA must secure.  Therefore, there is 
no further duty to notify.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

Legal Criteria

As noted above, through correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the veteran has been informed of the evidence 
necessary to substantiate his claim for a TDIU rating.  
Medical and other records have been obtained to the extent 
possible, and he has been afforded VA medical examinations 
that have included opinions on whether his service-connected 
disabilities preclude employment.  The Board is satisfied 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  Where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an extraschedular 
TDIU rating in the first instance, although appropriate cases 
must be referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

Law and regulation provides that a total rating for 
compensation purposes based on unemployability will be 
granted when the evidence shows that a veteran, by reason of 
service-connected disabilities, is precluded from obtaining 
or maintaining any gainful employment consistent with 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  In Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991), the Court held that consideration must be given 
to two standards, an objective standard based on average 
industrial impairment and a subjective standards based upon a 
veteran's actual industrial impairment.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).  

In considering entitlement to TDIU, the veteran's age may not 
be considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating.  
38 C.F.R. § 4.19 (2002).  The Court has held upheld the rule, 
noting that in determining whether the veteran is entitled to 
a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Analysis

In this case, the veteran's service-connected disabilities 
are ventral hernia, with history of omphalectomy (removal of 
the umbilicus), rated 40 percent disabling, and post 
operative abdominal adhesions, rated 30 percent disabling.  
His combined service-connected disability rating is 60 
percent.  See 38 C.F.R. § 4.25 (2002).  Because these 
disabilities arose from a common etiology, they will be 
treated as a single disability.  38 C.F.R. § 4.16(a) (2002).  
Therefore, as he meets the percentage requirements of 
38 C.F.R. § 4.16(a) for consideration of a total 
unemployability rating on a schedular basis, the 
determinative issue becomes whether the veteran is 
unemployable because of his service-connected disabilities.  
Pursuant to a Board remand, a VA examination that included a 
competent opinion addressing the question at hand was 
obtained and then the RO confirmed its earlier denial of a 
TDIU.  For the reasons and bases that follow, the Board 
concurs with the RO in finding that the preponderance of the 
evidence is against the criteria for a TDIU.

Review of the veteran's service medical records reveals that 
he had an omphalectomy or removal of his umbilicus in April 
1950 after developing a purulent discharge from his navel six 
months earlier.  The veteran's service-connected disorders 
have been found over the years since his discharge to be 
secondary to this surgery.

The Board notes that in his January 1994 application for TDIU 
the veteran stated he had last worked full-time in 1985 as a 
medical clerk for a VA outpatient clinic.  He noted that in 
1985 his hernia burst, leading to 22 days in the hospital and 
caused him to terminate his employment.  He received worker's 
compensation benefits from the State of Ohio.  He reported 
that he had not tried to obtain employment since he became 
too disabled to work.  He also noted that he completed four 
years of college.

A May 1994 VA examination made no comment upon the veteran's 
capacity for employment.  He was noted to claim to be a 
veteran of the Navy and Marine Corp from 1943 to 1950.  He 
reported having received a shell fragment wound in 1944.  He 
was said to have developed an incisional hernia and had had 
six or more surgeries to correct the hernia.  Two years 
earlier, the veteran had a strangulating hernia and had 
surgery for a bowel obstruction and hernia repair.  The 
veteran complained of constant abdominal discomfort, 
bloating, constant pain, and diarrhea.  The examiner noted 
that the veteran had chronic abdominal pain and diarrhea 
compatible with a chronic dumping syndrome.  The examination 
also revealed a small incisional hernia near the xiphoid 
process.

There have been two opinions addressing the impact of the 
veteran's service-connected gastrointestinal disorders upon 
his employability.

In May 1999, the veteran was examined by VA.  The examiner 
found a history of shell fragment wound and abdominal 
surgery, as well as, intestinal obstruction from adhesion 
from which he had undergone lysis of adhesion and removal of 
part of the bowel in 1989.  He was noted to have a history of 
ventral herniorrhaphy and the removal of the umbilicus.  
There was no recurrence of this condition.  He had a history 
of frequent diarrhea.  He had benign scars on his abdomen, 
left chest, left lower leg, and left arm.  The examiner 
concluded that the veteran was not unemployable due to his 
service-connected conditions.
In October 2001, the veteran was examined pursuant to 
instructions in the March 2001 Board remand.  The examiner 
noted that he reviewed the veteran's claims folder in great 
detail.  History obtained from the veteran included multiple 
surgeries for  peptic ulcer diseases with subsequent 
development of adhesions of the small and large bowel.  The 
veteran underwent lysis of the adhesions and then developed 
small bowel obstruction.  In 1998, the veteran had a ventral 
hernia repair secondary to the above surgeries with mesh that 
was infected and removed in 1999.  The ventral hernia was 
repaired without mesh.  The veteran had a partial gastric 
resection in 1989, and an esophagectomy with a colon 
interposition.

The October 2001 VA examiner further noted that the veteran 
was currently presenting with recurrent episodes of small 
bowel obstruction.  He had a laparotomy for release of small 
bowel obstruction in August 1999.  The veteran reported that 
he continued to have abdominal pain, nausea, and vomiting and 
was admitted for small bowel obstruction.  His most recent 
admission had been in September 2001.  At that time, the 
veteran had been hospitalized for five days.  His KUB 
revealed mild dilated loops of the small bowel with a large 
amount of stool in the large colon.  The veteran was treated 
for abdominal pain symptomatically, and a Fleets enema 
revealed the bowel distention.  The veteran denied melena, 
hematochezia, hematemesis, or heartburn.  He said that his 
symptoms got worse all of a sudden and it was not related to 
any type of food.  He denied recurrent diarrhea but he said 
that he had constipation.

It was further noted that the veteran was currently taking 
Percocet and Trazodone.  At the time of the veteran's last 
admission, it was said that he was found to be using large 
amounts of Percocet for pain and he was referred to the 
Substance Abuse clinic.  It was also noted that the veteran 
had several walk-in clinic visits desiring pain medication, 
and had classic drug seeking behavior.  On examination, the 
veteran's abdomen was soft and bowel sounds were present.  
There was no hepatosplenomegaly.  The veteran's September 
2001 KUB was noted to have shown distribution of air in the 
stomach and colon consistent with paralytic ileus.

The October 2001 VA examiner found that the veteran had a 
history of peptic ulcer disease, status post surgery and had 
multiple surgeries for adhesions and for ventral hernia 
repair.  However, in the examiner's opinion the veteran's 
multiple surgeries and adhesions were not the problem.  The 
current problem was the secondary to the veteran's use of 
Percocet.  The veteran's paralytic ileus was not because of 
his adhesions or multiple surgeries; it was because of his 
drug seeking behavior and chronic Percocet use.  The examiner 
further opined that the veteran would have had his symptoms 
completely resolved, if he did not have the drug seeking 
behavior.  It was true that the veteran had had multiple 
adhesions, but they were successfully lysed, his ventral 
hernia had been successfully repaired.  On clinical 
examination, the veteran did not have any evidence of ventral 
hernia.  The veteran also had a small bowel obstruction in 
the past, secondary to the adhesions, but this was 
successfully repaired in August 1999.  In the examiner's 
opinion, the veteran's current bowel obstruction and 
paralytic ileus was mostly because of his excessive narcotic 
use.

The examiner concluded that in his opinion, the veteran is 
fully employable and there should be nothing preventing him 
from employment.  He noted that the veteran should have an 
extensive workup and admission to a substance abuse program 
and he should stop taking Percocet.  This would relieve all 
of his problems at that time.

The veteran's claims folder contains voluminous treatment 
records from VA, both inpatient and outpatient, as well as 
records of private hospitalization on several occasions.  The 
vast majority of the VA records pertain to treatment for 
mental disorders and substance abuse.  The treatment records 
do include record of the veteran's abdominal surgeries in the 
1980's, June 1991, October 1992, and July and August 1999.  
These records have been reviewed and are accurately reflected 
in the VA examiner's reports.

The medical evidence of record shows that the veteran has 
significant nonservice-connected disabilities, and such may 
not be considered in support of a claim for TDIU.  38 C.F.R. 
§§ 3.341, 4.16 (2002); Van Hoose, supra.  The Board finds 
that the May 1994, May 1999, and most particularly the 
October 2001 VA examination findings are persuasive evidence 
that the veteran's gastrointestinal disorders alone does not 
preclude employment within the meaning of the cited legal 
authority.  The evidence is devoid of a recent opinion noting 
that the veteran is unemployable.  The Board does note that 
on one occasion, on discharge from inpatient treatment for 
alcohol dependency and mental disorders from June to August 
1992, the veteran was noted to be unemployable.  However, on 
that occasion, there was no treatment directed at his 
service-connected disorders.  Two subsequent competent 
medical examiners have opined, as noted above, that the 
veteran's service-connected disabilities do not preclude 
employment.  Both of these competent opinions were preceded 
by a thorough history and examination of the veteran and the 
latter opinion was also accompanied by a thorough review of 
the claims file.
 
In adjudicating a total rating claim, the Board may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, 7 Vet. App. at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).  In this case, as noted above, 
the recent VA examiner, whose opinion was obtained pursuant 
to a Board remand, unequivocally concluded that the veteran's 
service-connected disabilities alone did not preclude 
employment.  That examiner also noted that the veteran's 
unemployment was due to Percocet (narcotic) abuse and clearly 
indicated that such medication was not necessary for 
treatment of a service-connected disability or any other 
disorder as he recommended a substance abuse program for the 
purpose of discontinuing the drug,.

Finally, as the finder of fact, the Board is required to 
weigh and analyze all the evidence of record and to make 
determinations as to the credibility of the evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell 
v. Brown, 5 Vet. App. 36, 42 (1993)(Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Miller v. Derwinski, 3 Vet. App. 201, 204 
(1992)(Board must assess credibility and weight of lay 
testimony); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)(when physician accepts veteran's descriptions as 
credible and renders diagnosis thereon, Board has duty to 
assess credibility and weight to be given to the evidence), 
appeal dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished 
table decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

The Board finds that the veteran's assertions over the course 
of many years regarding the origins of his service-connected 
stomach disability, i.e. that it is the result of a war 
injury of some nature, are not supported by his service 
medical records.  Such assertions tend to call into the 
question the veteran's veracity regarding the nature and 
severity of symptomatology that might be associated with the 
service-connected disability.  In any event, there is no 
medical evidence or competent opinion to suggest that the 
veteran's service-connected disabilities alone would preclude 
employment consistent with his educational background, which 
consists of four years of college,  and his employment 
history, which did not involve manual labor.  The only two 
competent opinions of record addressing the question at hand 
in recent years unequivocally go against the veteran's claim.  
Therefore, the Board must conclude that entitlement to TDIU 
is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

Entitlement to TDIU is denied.





_____________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

